       Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 1 of 7
                                                                                                Exhibit 1-6, p. 1




Recommendations Requirements for events and gatherings during the COVID-19 pandemic               Formatted: Font: (Default) +Body, 12 pt
                                                                                                  Formatted: Font: (Default) +Body, 12 pt
 -   Considerations for Events and Gatherings in Areas with High COVID-19 Circulation
        o The more people an individual interacts with and the longer that interaction
           lasts, the higher the potential risk of becoming infected with COVID-19 and
           COVID-19 spreading
        o The higher the level of community transmission in the area that the gathering is
           being held, the higher the risk of COVID-19 spreading during a gathering

            Table 1: The risk of COVID-19 spreading at events and gatherings increases as
            follows
            Lowest risk: Virtual-only activities, events, and gatherings.

            More risk: Smaller outdoor and in-person gatherings in which individuals from         Formatted: Font: (Default) +Body, 12 pt
            different households remain spaced at least 6 feet apart, wear cloth face
            coverings, do not share objects, and come from the same local area (e.g.,
            community, town, city, or county).

            Higher risk: Medium-sized in-person gatherings that are adapted to allow              Formatted: Font: (Default) +Body, 12 pt
            individuals to remain spaced at least 6 feet apart and with attendees coming
            from outside the local area.

            Highest risk: Large in-person gatherings where it is difficult for individuals to     Formatted: Font: (Default) +Body, 12 pt
            remain spaced at least 6 feet apart and attendees travel from outside the local
            area.

                                                                                                  Formatted: Font: (Default) +Body, 12 pt

 -   State and Local Level
     Texas. Governor Abbott issued Executive Order GA-29 on July 2 ordering the use of face
     masks in public to help slow the spread of COVID-19 as new infections and
     hospitalizations are surging and deaths begin to mount. This comes after the Executive
     Order GA-29 on June 26 to close bars, halt further reopening and delay elective
     surgeries in eight of the state’s hardest hit counties.
     Harris County. Harris County upgraded to a Level 1: Stay Home on June 26. Level one
     signifies a severe and uncontrolled level of COVID-19 in Harris County, meaning
     outbreaks are present and worsening and that testing, and contact tracing capacity is
     strained or exceeded. At this level, residents take action to minimize contacts with
     others wherever possible and avoid leaving home except for the most essential needs
     like going to the grocery store for food and medicine.
     Houston. Houston is now among the national epicenters of current COVID-19
     outbreaks. The Houston area has experienced a sharp rise in COVID-19 cases since
     Memorial Day. Now, COVID-19 infections are three times greater than they were at the
      Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 2 of 7
                                                                                             Exhibit 1-6, p. 2




    peak experienced earlier this spring. Currently, due to the spike in COVID-19 cases,
    accompanied by a steady rise in hospitalizations since the lifting of the restrictions
    intended to contain the virus, the risk of COVID-19 spreading at large in-person
    gatherings is at the Highest Risk (Table 1).

-   National and State Conventions Falls into the Highest Risk Event Category because:
    o It is a large in-person gathering (estimated 6,000 attendees)
    o It is difficult to maintain social distancing over several days
    o It has attendees travel from outside the local area
    The recommendations below are intended to reduce the risk of COVID-19 infection and
    spread, both in Houston during national and state conventions and beyond as attendees
    return to their hometowns. Even with intense recommendations, the convention
    remains at best a in the Higher Risk category.




-   Recommendations Requirements for Event Organizers
    o Promote behaviors that prevent spread
          Instruct registered attendees to stay home if theyRestrict entry to any
            attendees who have tested positive for COVID-19, if they do not feel well or
            have been in contact with someone with COVID-19 between July 2-15
            (fourteen days prior to the convention start date).
          Encourage attendees to travel by car and not air or public transit to minimize
            close contact with others.
          Encourage attendees to limit travel companions to only those 1 or 2
            attending the convention and not bring friends and family members.
          Enforce the Governor’s executive order on the use of face coverings (masks)
            or face shields if face coverings are not possible. Those who do not comply
            will be removed.
                     Use of face coverings is particularly important in setting where
                        people may raise their voice (i.e. shouting, chanting, singing).
                     Proper use includes covering both the mouth and the nose and
                        must be worn at all times.
          Communicate and reinforce practicing hand hygiene and respiratory
            etiquette
          Ensure adequate supplies are easily available to support healthy hygiene
            behavior. Supplies include soap, water, hand sanitizer (at least 60% alcohol),
  Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 3 of 7
                                                                                          Exhibit 1-6, p. 3




        paper towels, tissues, disinfectant wipes, face coverings and no-touch trash
        cans.
                 Ensure venue and hotel contracts include extra staff for enhanced
                    cleaning and supplies in restroom areas. Staff must be screened         Formatted: Font: 12 pt
                    upon start of shift.                                                    Formatted: Font: (Default) +Body, 12 pt
                 Ensure touchless hand sanitizing stations are present throughout          Formatted: Font: 12 pt
                    venue and available within each meeting and breakout room.              Formatted: Font: (Default) +Body, 12 pt
      Post signs or posters and promote messaging about behaviors that prevent
        spread.
                 Signage should include messaging about hand hygiene, social
                    distancing, and face coverings
                 Signage should be readily visible. Consider placing these near in
                    every sign-in table, bathrooms, entrances/exits, dining areas,
                    escalators, shuttles, hotels, and any other high trafficked area or
                    where people may congregate.
      Provide attendees and staff with materials to promote the daily practice of
        everyday preventive actions to help prevent spread of the virus.
      Discourage actions such as handshakes, fist bumps, and high-fives at events.
o Maintain healthy environments
      Intensify cleaning and disinfection of frequently touched surfaces.
      Modify layouts to promote social distance of at least 6 feet between people:
             Limit attendance, seating capacity, or host smaller events in larger
                rooms
             Use multiple entrances and exits and discourage crowded waiting
                areas
             Block off rows or sections of seating in order to space people 6 ft
                apart in all directs (left, right, back and front).
             Eliminate lines and encourage distancing by providing signs/visual
                cues
                        o Include monitoring at break stations, restrooms, and other
                             areas where gathering may occur
             Prioritize outdoor activities if social distancing can be maintained
             Offer online attendance options to help reduce the number of
                attendees
      Install physical barriers and guides to support social distancing.
                 Registration and check-in areas should incorporate protective
                    barriers (e.g. acrylic barrier screens, portable counter barriers,
                    dividers, etc.)
      Close communal spaces, or stagger use and clean and disinfect between use.
  Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 4 of 7
                                                                                            Exhibit 1-6, p. 4




       Serve individually plated meals/grab-and-go options; hold activities in
        separate areas.
                 Ensure dining space includes socially distanced layout
      Use disposable food service items including utensils and dishes.
      Use touchless payment options for food and other items. Where not
        available, contact should be minimized.
      Limit sharing of objects, and/or clean and disinfect between use.
      Limit the use of elevators and ensure stairways are available for use; disinfect
        regularly touched surfaces.
      Ensure adequate supplies to minimize sharing (pens, note pads, pencils, etc.)
      Encourage attendees to use transportation options that minimize close
        contact with others (e.g., walking or biking, driving or riding by car – alone or
        with household members only).
      If transport vehicles like buses are used by the event staff, drivers should
        practice all safety actions and protocols as indicated for other staff.
      Consider limiting the number of people who occupy the restroom at one
                                                                                              Formatted: Default Paragraph Font, Font:
        time to allow for social distancing; do not allow lines or crowds to form near        (Default) +Body, 12 pt
        the restroom.
                                                                                              Formatted: Font: (Default) +Body, 12 pt,
      Ensure ventilation systems operate properly and if possible, increase                  No underline, Font color: Auto
        circulation of outdoor air. If portable ventilation equipment like fans are           Formatted: Font: (Default) +Body, 12 pt
        used, take steps to minimize air from them blowing from one person directly
                                                                                              Formatted: Font: (Default) +Body, 12 pt,
        at another person.                                                                    No underline, Font color: Auto
      Take steps to ensure that all water systems and features are safe to use.              Formatted: Font: (Default) +Body, 12 pt
        Encourage staff and attendees to bring their own water to minimize touching           Formatted: Font: (Default) +Body, 12 pt,
        and use of water fountains; if drinking fountains are used make sure they are         No underline, Font color: Auto
        cleaned and sanitized.                                                                Formatted: Font: (Default) +Body, 12 pt
o Maintain healthy operations                                                                 Formatted: Font: (Default) +Body, 12 pt,
      Protect people at higher risk for severe illness from COVID-19                         No underline, Font color: Auto
      Consider ways to significantly reduce the number of attendees; stagger or              Formatted: Font: (Default) +Body, 12 pt
        rotate scheduling
                                                                                              Formatted: Font: (Default) +Body, 12 pt,
      Create static groups or “cohorts” of individuals and avoid mixing between              No underline, Font color: Auto
        groups.
                                                                                              Formatted: Font: (Default) +Body, 12 pt
      Pursue virtual events and meetings; replace in-person meetings with video-
        or tele-conference calls whenever possible.                                           Formatted: Font: (Default) +Body, 12 pt,
                                                                                              No underline, Font color: Auto
      Limit non-essential visitors, volunteers, and activities involving external
        groups or organizations, especially with those who are not from the local             Formatted: Font: (Default) +Body, 12 pt
        area                                                                                  Formatted: Font: (Default) +Body, 12 pt,
      Consider options for non-essential travel in accordance with state and local           No underline, Font color: Auto
        regulations                                                                           Formatted: Font: (Default) +Body, 12 pt
      Consider limiting event attendance to staff and guests who live in the local           Formatted: Font: (Default) +Body, 12 pt,
        area                                                                                  No underline, Font color: Auto
      Implement flexible and non-punitive leave policies                                     Formatted: Font: (Default) +Body, 12 pt
  Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 5 of 7
                                                                                           Exhibit 1-6, p. 5




        Train staff on all safety protocols, preferably virtually to ensure social          Formatted         ...
         distancing.
      Conduct daily health checks such as temperature screening or                          Formatted         ...
         symptom checking on all staff and attendees.                                        Formatted         ...
      Use wrist bands to validate daily health checks
                                                                                             Formatted         ...
      Designate a COVID-19 point of contact
                                                                                             Formatted         ...
      Keep a track of attendees by sections (e.g. signing sheets, scanning, etc.).
      Keep a master list of all attendees that includes the following information:          Formatted         ...
         name, DOB, address, phone number, email address, hotel and hotel room.              Formatted         ...
      Put in place communication systems for:                                               Formatted         ...
              Individuals to self-report COVID-19 symptoms, a positive test for             Formatted         ...
                 COVID-19, or exposure to someone with COVID-19
                                                                                             Formatted         ...
              Notifying local health authorities of COVID-19 cases
                                                                                             Formatted         ...
              Notifying individuals of any COVID-19 exposures while maintaining
                 confidentiality in accordance with privacy laws                             Formatted         ...
o Prepare for when someone gets sick                                                         Formatted         ...
      Maintain a contact list of all convention attendees including name, home              Formatted         ...
         address, home or cell phone, and email address. Be prepared to share list           Formatted         ...
         with local public health and work with public health if attendees are
                                                                                             Formatted         ...
         confirmed as positive in the two weeks after the convention.
                                                                                             Formatted         ...
      Maintain a sign in list of all attendees at each individual session, breakout
                                                                                             Formatted         ...
         room, or other convention event.
      Have a plan to isolate and safely transport those who are sick.                       Formatted         ...
                  Designate a space for staff and attendees who may become sick             Formatted         ...
                     and cannot leave the event immediately.
                  Work with partners, such as local hospitals and hotels, to create a       Formatted         ...
                     plan for treating and isolating staff and attendees who do not live
                     nearby.
                  Include a plan for separating and caring for vulnerable                   Formatted         ...
                     populations
                     (https://www.cdc.gov/coronavirus/2019ncov/specific-
                     groups/high-risk-complications.html).                                   Formatted         ...
                  If any staff member or participant becomes sick at your event,            Formatted         ...
                     separate them from others as soon as possible.
                  Establish procedures to help sick staff or participants leave the         Formatted         ...
                     event as soon as possible. Provide them with clean, disposable
                     facemasks (https://www.cdc.gov/niosh/npptl/
                     pdfs/UnderstandDifferenceInfographic-508.pdf) to wear, if
                     available.
                  Work with the local public health department and nearby                   Formatted         ...
                     hospitals to care for those who become sick.
         Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 6 of 7
                                                                                              Exhibit 1-6, p. 6




                           If needed, contact emergency services for those who need            Formatted: Font: (Default) +Body, 12 pt,
                            emergency care. Public transportation, shared rides, and taxis      No underline, Font color: Auto

                            should be avoided for sick persons, and disposable facemasks        Formatted: Font: (Default) +Body, 12 pt
                            should be worn by persons who are sick at all times when in a       Formatted: Font: (Default) +Body, 12 pt,
                            vehicle.                                                            No underline, Font color: Auto

                         Read more about preventing the spread of COVID-19 if someone          Formatted: Font: (Default) +Body, 12 pt
                            is sick. (https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-     Formatted: Font: (Default) +Body, 12 pt,
                            sick/steps-whensick.html).                                          No underline, Font color: Auto

              Attendees who develop symptoms or test positive for COVID-19 during the          Formatted: Font: (Default) +Body, 12 pt
                 convention or in the two weeks following the convention must notify            Formatted: Font: (Default) +Body, 12 pt,
                 convention organizers who will then coordinate with local public health in     No underline, Font color: Auto

                 Houston and in the attendee’s local jurisdiction.                              Formatted: Font: (Default) +Body, 12 pt
              Encourage individuals who are sick to follow CDC guidance for caring for         Formatted: Font: (Default) +Body, 12 pt,
                 oneself and others who are sick.                                               No underline, Font color: Auto

              Notify local health officials of any case of COVID-19 while maintaining          Formatted: Font: (Default) +Body, 12 pt

                 confidentiality.                                                               Formatted: Font: (Default) +Body, 12 pt,
                                                                                                No underline, Font color: Auto
              Notify those who have had close contact with a person diagnosed with
                 COVID-19 and advise them to quarantine and self-monitor for symptoms and       Formatted: Font: (Default) +Body, 12 pt

                 follow CDC guidance if symptoms develop.                                       Formatted                                  ...
              Advise individuals who are sick when it would be safe for them to return         Formatted: Font: (Default) +Body, 12 pt
                 based on CDC’s criteria to discontinue home isolation.                         Formatted                                  ...
              Close off areas used by someone who is sick. Wait >24 hours before cleaning      Formatted: Font: (Default) +Body, 12 pt
                 and disinfecting.                                                              Formatted                                  ...
       o After the event
                                                                                                Formatted: Font: (Default) +Body, 12 pt
              When returning home aAttendees must should be advised to quarantine for
                                                                                                Formatted                                  ...
                 14 days and self-monitor for symptoms and follow CDC guidance if symptoms
                                                                                                Formatted                                  ...
                 develop.
                                                                                                Formatted                                  ...
                                                                                                Formatted: Font: (Default) +Body, 12 pt
References:                                                                                     Formatted                                  ...
                                                                                                Formatted: Font: (Default) +Body, 12 pt
Centers for Disease Control and Prevention. Coronavirus Disease 2019 (COVID-19):
                                                                                                Formatted                                  ...
Considerations for Events and Gatherings. https://www.cdc.gov/coronavirus/2019-
ncov/community/large-events/considerations-for-events-gatherings.html                           Formatted                                  ...
                                                                                                Formatted: Font: (Default) +Body, 12 pt
Centers for Disease Control and Prevention. Coronavirus Disease 2019 (COVID-19):
                                                                                                Formatted                                  ...
Implementation of Mitigation Strategies for Communities with Local COVID-19 Transmission
                                                                                                Formatted                                  ...
https://www.cdc.gov/coronavirus/2019-ncov/community/community-mitigation.html
                                                                                                Formatted: Font: (Default) +Body, 12 pt
Centers for Disease Control and Prevention. Interim Guidance: Get Your Mass Gatherings or       Formatted                                  ...
Large Community Events Ready for Coronavirus Disease 2019 (COVID-19).
                                                                                                Formatted                                  ...
                                                                                                Formatted                                  ...
         Case 4:20-cv-02104 Document 18-8 Filed on 07/17/20 in TXSD Page 7 of 7
                                                                       Exhibit 1-6, p. 7




https://www.cdc.gov/coronavirus/2019-ncov/downloads/Mass-Gatherings-     Formatted: Default Paragraph Font, Font:
Document_FINAL.pdf                                                       (Default) +Body, 12 pt

Opening the State of Texas DSHS Website.
                                                                         Formatted: Font: (Default) +Body, 12 pt
https://www.dshs.texas.gov/coronavirus/
https://www.dshs.texas.gov/coronavirus/opentexas.aspx#protocols          Formatted: Font: (Default) +Body
                                                                         Formatted: Don't add space between
                                                                         paragraphs of the same style
